Citation Nr: 1541261	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Whether the character of the Veteran's discharge for the period from September 9, 1979 through May 14, 1982 is a bar to the award of VA benefits.

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), substance abuse disorders, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active duty for training in the Army National Guard from April 1975 to August 1975 and active duty in the United States Army from September 9, 1975 to September 8, 1979 under honorable conditions and from September 9, 1979 to May 14, 1982 under other than honorable conditions.  See Administrative Decision issued by Regional Office (RO) in March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2007 and May 2010 decisions of the Department of Veterans Affairs (VA) RO in Albuquerque, New Mexico.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge using video-conferencing technology.  A second video conference was held before an Acting Veterans Law Judge in August 2012.  Transcripts of both hearings are of record.

All Veterans Law Judges who conducted hearings must participate in the making of the final determination of the claims from which testimony was received.  38 U.S.C.A. § 71079(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A.  § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellant review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  

Both judges who conducted the June 2011 and August 2012 hearings are among the panel of judges rendering the determination in this case.  In a July 2014 letter, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson; however, the Veteran elected to waive this right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not needed.

When this case was most recently before the Board in October 2014, it was remanded for further development.  It is now before the Board for further appellate action.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In a May 2014 statement, the Veteran's attorney argued that an advance on the docket was needed due to homeless and financial hardship.  The Board grants this motion.  This appeal has now been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was discharged from active military service in May 1982 under "other than honorable conditions"

2.  The evidence is at least in a state of relative equipoise in demonstrating the Veteran was insane at the time he committed the offenses that led to his discharge from service.

3.  The evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disorder is due to sexual trauma during service.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder was incurred in or are otherwise related to his active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veteran had active duty for training in the Army National Guard from April 1975 to August 1975 and active duty in the United States Army from September 9, 1975 to September 8, 1979 under honorable conditions and from September 9, 1979 to May 14, 1982 under other than honorable conditions.  See Administrative Decision issued by RO in March 1983.  

During his first period of active duty from September 1975 to September 1979, the Veteran received a letter of commendation in April 1976, and a September 1978 letter of commendation noted he excelled on all areas.  He also received a good conducted medal for the period from September 1975 to September 1978 for exemplary behavior, efficiency and fidelity.

The Veteran and his former spouse explained that they decided that the Veteran should make a career in the military, and he applied for immediate reenlistment in 1979.  

The Veteran reports that upon reenlistment he was transferred to Fort Belvoir for training.  Soon after his arrival, he was raped by a superior officer.  He explains that he was scared and fled from his duty station.  The records show that he was absent without leave (AWOL) from January [redacted], 1981 to February [redacted], 1981.  He explained that he reported the rape, but was told that it would ruin his career and the career of his attacker so no action was taken by the military.  Instead, the Veteran was assigned again to Fort Belvoir which was the location of his attacker.  The day after his report, the Veteran's personnel records show that the Veteran attempted suicide on February 18, 1981.  The Veteran reports that the actual reason for his suicide was fear of his attacker.  He again was AWOL beginning February 23, 1981 and was discharged April 14, 1982.

A personnel record notes that the Veteran was provided a psychological examination following his suicide attempt.  The examiner diagnosed the Veteran with situational reaction and noted that he was able to distinguish right from wrong.  Another record notes that he told his Captain that he attempted suicide so that his children would get insurance money.  In another statement taken after his suicide attempt, the Veteran reported that he wanted to kill himself so that his son would have some money.  The Veteran did not appear to be listening.  A military statement noted that an investigation indicated that he was having marital problems and was considered totally sound by physicians after the suicide incident.

In a January 1983 letter to the VA requesting G.I. benefits, the Veteran reported that his marriage was strained due to financial problems.  He explained that after reporting for duty in Fort Belvoir, he learned that his wife had left their son with a welfare agency in Clovis, New Mexico.  He immediately went home without authorization.  After his wife and he had reconciled, he turned himself in and returned to Fort Belvoir.  His wife again left their son with a welfare agency and the Veteran tried to have his son brought to him, but because of the training and AWOL punishment, this was not possible.  The Veteran did not describe the suicide attempt in this letter.

A March 2006 VA treatment record includes the Veteran's reports that he was raped during his military service.  His statements regarding the assault since that time have been consistent.  

The claims file reflects that the Veteran has received treatment through a VA substance abuse, trauma, and rehabilitation residence (STARR). In a January 2010 letter, the Veteran's primary VA "therapist" (a psychologist) described treatment beginning since admission in October 2009, underscoring the regular and close contact between the doctor and the Veteran.  Specific treatment settings were noted to include at least 60 minutes of individual psychotherapy, a minimum of once per week; multiple psychotherapy groups facilitated by her and other providers; and observation within the milieu of the residential unit (e.g., interpersonal interactions with other staff and residents).  The STARR doctor also described access to formal documentation from, and personal contact with, other mental health professionals who have observed, assessed, and treated the Veteran.  

The STARR doctor noted that, after listening to the Veteran describe events surrounding his military sexual trauma which occurred about January [redacted], 1981, it was her opinion that his military sexual trauma (MST) and its resulting reaction met full DSM-IV criteria for what is now conceptualized as Acute Stress and PTSD.  Following the rape, the STARR doctor opined that it was likely that his symptoms were greatly exacerbated given that (1) his report of the rape was not believed by his commanding officers, (2) he was returned to the environment in which the rape occurred, (3) his perpetrator had continued access to him, and (4) his perpetrator verbally threatened him with further assault.  The Veteran's fear for his life and safety, along with severity of his symptoms following the MST, would have made it extremely unlikely, if not impossible, for him to continue his military service as required after the sexual assault.  

The STARR doctor explained that she had worked closely with the Veteran and had found him to be genuine, forthcoming and possessing great insight into his difficulties.  The STARR doctor stated that she had no reason to doubt the veracity of his report which was consistent with the documented evidence that showed that prior to his MST, he served as required in the military with a successful re-enlistment.  The Board notes that the finding of a variation in behavior during the different periods of service is consistent with the record.  

In a March 2011 questionnaire, the aforementioned STARR doctor opined that the Veteran had diagnoses of chronic PTSD, chronic severe major depressive disorder with psychotic features, cocaine dependence, and polysubstance abuse.  She indicated that she had treated the Veteran in the STARR program from September 2009 through May 2010 and had continued seeing him on an individual basis, including twice in February 2011.  She noted that the Veteran had a history of PTSD secondary to MST and found that the MST met the DSM-IV-TR Criterion A requirement for traumatic event which was accompanied by intense fear, helplessness and horror on the part of the Veteran.

Laws and Regulations of Character of Discharge

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Willful and persistent conduct excludes a discharge because of a "minor" offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance... [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An absence without leave (AWOL) thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).

As it prevents attainment of veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits. 38 C.F.R. § 3.12(b).  An exception is made to this general rule for a person who is found to have been insane at the time he committed the acts precipitating his or her discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the acts is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993).  The burden is on the appellant to submit sufficient evidence of his insanity. Stringham, 8 Vet. App. at 445.

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000). The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97 (May 22, 1997).  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.   

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase "interferes with the peace of society" refers to behavior which disrupts the legal order of society.  Id.  The term "become antisocial" refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

Character of Discharge

The record shows that the Veteran was found to have unauthorized absences on two separate occasions, for a total of 415 days.  The appellant does not dispute that he was discharged from service under "other than honorable conditions".  The evidence therefore reflects that the appellant was discharged for a pattern of persistent and willful misconduct.  38 C.F.R. § 3.12(d). 

The Board does not find that this in-service behavior was "minor," as his frequent periods of AWOL clearly resulted in him being incapable of performing his military duties.  As already noted, an AWOL has been found on numerous occasions to constitute willful and persistent misconduct and not a minor offense.  See Struck, 9 Vet. App. 145.

A discharge due to willful and persistent misconduct, to include those under other than honorable conditions (as in this case), will be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4). 

Notably however, discharge under dishonorable conditions is a bar to VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b). 

As indicated above, the Veteran claims that he was raped after arriving at Fort Belvoir and fled the military due to fear.  The Veteran's STARR doctor determined that the appellant currently has PTSD.  Although, mental illness is not identical to insanity, the STARR doctor found that the Veteran's fear for his life and safety, along with severity of his symptoms following the MST would have made it extremely unlikely, if not impossible, for the Veteran to continue his military service as required after the sexual assault.  

In addition, the Veteran's personnel records document that the Veteran's attempted suicide when he returned to Fort Belvoir.  The military report finding that the Veteran was of sound mind the day after attempting to commit suicide does not appear reliable or believable.  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  The evidence strongly suggests that he was a danger to himself after attempting suicide just prior to his second AWOL period.  

The Board acknowledged that there are several records that do not suggest that a military sexual trauma occurred.  For instance, the personnel records note that his suicide attempt was due to marital problems and/or providing financially for his family (i.e., suicide would allow his son to receive insurance money).   The Veteran's own letter written shortly after his discharge notes problems with his spouse leaving his son at welfare agencies.  

Importantly, this letter does not explain his reasons for his suicide attempt.  It is not uncommon for victims of sexual assault to be silent about the assault for many years after it occurred.  Despite this, the Veteran's statements about his military sexual assault since 2006 have been consistent.  The records show a drastic change from the Veteran's prior active military service, which included letters of commendation; and his second period of service, which included suicide and two AWOL periods.  Thus, at the very least, the evidence is in equipoise.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to whether the appellant was insane at the time he committed the offenses which led to his dishonorable discharge, the benefit of the doubt rule will be applied. 

Accordingly, the Board concludes that the Veteran was insane for VA purposes at the time he committed the offenses that led to his discharge from service, and therefore his character of discharge from service is not a bar to VA benefits.  

Entitlement to service connection for an acquired psychiatric disorder

The Veteran contends that service connection is warranted for his acquired psychiatric disorder.  As described above, the Veteran reports that he was raped at Fort Belvoir in January 1981.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R.  § 3.304(f) (2015).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

PTSD, major depressive disorder and substance abuse, including cocaine dependence and polysubstance abuse, have been diagnosed repeatedly as Axis I diagnosis in the VA medical records as well as the March 2011 report.  

As indicated above, if a claimed stressor is related to the Veteran's in-service personal assault, evidence other than service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The records show a drastic change from the Veteran's behavior during his prior active military service which included letters of commendation and his behavior during his second period of service which included suicide and two AWOL periods.  The Veteran alleges that immediate after the MST, he fled.  When he turned himself back into the army, he was then returned to the same place that the MST occurred and where his attacker remained.  Due to fear and threats from his attacker, he attempted suicide.  Evidence documenting AWOL and his suicide attempt are included in the Veteran's personnel file.  

Again, the Board acknowledges that there are several records that do not suggest that a military sexual trauma occurred.  For instance, as noted above, the personnel records note that his suicide attempt was due to marital problems and/or providing financially for his family (i.e. suicide would allow his son to receive insurance money).   The Veteran's own letter written shortly after his discharge notes problems with his spouse leaving his son at welfare agencies.  Importantly, this letter does not explain his reasons for his suicide attempt.  It is not uncommon for victims of sexual assault to be silent about the assault for many years after it occurred.  Despite this, the Veteran's statements about his military sexual assault since 2006 have been consistent.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record tends to corroborate the Veteran's account of the MST.  

The third element is the showing of link between the claimed stressor and the Veteran's PTSD.  In her March 2011 report, the STARR doctor diagnosed the Veteran with chronic PTSD secondary to military sexual trauma.  In July 2011 letter, the Veteran's treating VA psychiatrist opined that the Veteran's MST experience, long buried in his unconscious mind, had been, as likely as not, the core issue fueling the Veteran's long pattern of self-medication with alcohol and cocaine.  She noted her review of his pre-military history that did not contain reference to substance abuse and the MST and AWOL that correlated with substantial increase in substance use.  In a January 2010 letter, the STARR doctor opined that the Veteran's MST and his resulting reactions met the DSM-IV criteria for what is now conceptualized as acute stress and PTSD.  She stated that she had no reason to doubt the veracity of his report which was consistent with the documented evidence that showed that prior to his MST, he served as required in the military with a successful re-enlistment.  Although it is unclear whether she reviewed the Veteran's claims file or personnel records, her findings of a variation in behavior during the different periods of service is consistent with the overall record.

The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the dispositions in this decision are fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

ORDER

The character of the Veteran's discharge for the period from September 9, 1979 through May 14, 1982 is not a bar to VA benefits; to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder due to military sexual trauma is granted.


______________________________                 ____________________________
JOHN J. CROWLEY			KELLI A. KORDICH
Veterans Law Judge		      Acting Veterans Law Judge
      Board of Veterans' Appeals		      Board of Veterans' Appeals



                               __________________________________
A.C. MACKENZIE
Acting Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


